ROBERT L. BLAND, Judge.
The claim involved in this case grows out of a collision between state road commission truck No. 1025-9, with a snow shovel attached thereto, operated by Raymond Akers, an employee of the state road commission, and a Chevrolet automobile, bearing West Virginia license no. 81-348, owned and driven by claimant, R. H. Edwards, m. d. The accident occurred at approximately 10:00 o’clock on the morning of January 13, 1941, on u. s. route no. 52, within the eastern corporate limits of the city of Welch, in McDowell county, West Virginia. The road truck was traveling west. Claimant’s car was traveling east. There was a thin coat of ice and snow on the north side of the pavement of the highway which extended out on the pavement between three and four feet to the center of the road at the place where the collision took place. There is some conflict in the record as to responsibility for the collision, but from all the facts set forth therein we are of opinion that claimant was free from fault and that the occurrence was due to the manner in which the road truck was operated.
Claimant says that he encountered a long state road truck with the shovel projecting in front several feet to the right side, with double wheels on the rear, in the act of negotiating a curve in the highway. It was at once apparent to him that the truck was taking up part of his side of the road, which fact made it impossible for him to pass the truck. He applied brakes and at the same time pulled the car all the way over to the cement shoulder, and gripped the steering *64wheel tightly to protect himself. He succeeded in getting past the front wheel of the truck but there was not space enough between the cement shoulder and the rear wheel for the truck to allow him to pass. The front wheel of his vehicle was caught by the rear wheel of the truck and his car was knocked out of the road up on the bank. Claimant’s automobile was badly damaged. It is shown by an itemized estimate made by the McBride-Hurd Motor Company, of Welch, made a part of the record, that the car was damaged to such extent that it would require the sum of $312.06 to pay for necessary repairs.
After 'the collision claimant’s automobile and the road truck remained at the place of the accident until an investigation was made by M. M. Davis, Jr., a constable of Browns creek district of McDowell county. He arrived at the scene a few minutes after the accident happened near a curve in the highway. He states that it was very clear that claimant’s car was over on his side of the road as far as he could get. It was against the curb, and the rear of the car had skidded over the curb and against the embankment. The state road commission truck had collided with the front end of claimant’s car to the right of the center of the highway in the direction that claimant was traveling. Mr. Davis’ investigation showed that the road commission truck was responsible for the collision.
The road commission agreed with claimant upon a settlement of his claim for $200.00, subject to the approval of the court of claims. The claim is approved by the attorney general.
From the showing made by the record, prepared by the state road commission and filed with the clerk January 8, 1943, we are of opinion that a settlement of the claim for said sum would be fair, and advantageous to the state.
We, therefore, award to the claimant, R. H. Edwards, m.d., the sum of two hundred dollars ($200.00) in full settlement of his said claim, subject to the approval of the Legislature.